Citation Nr: 0727834	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include presumptive service connection based upon exposure to 
ionizing radiation.

2.  Entitlement to service connection for gallbladder 
disease, to include presumptive service connection based upon 
exposure to ionizing radiation.

3.  Entitlement to service connection for diabetes mellitus, 
to include presumptive service connection based upon exposure 
to ionizing radiation.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from July 1965 to June 1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  In May 
2006, the case was remanded by the Board for further 
evidentiary development.  The case is again before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's heart disease was not present in service or 
to a compensable degree within one year after his separation 
therefrom, and has not been related to his service, to 
include due to exposure to ionizing radiation or chemicals.

2.  The veteran's gallbladder disease was not present in 
service and has not been related to his service, to include 
due to exposure to ionizing radiation or chemicals.

3.  The veteran's diabetes mellitus was not present in 
service or to a compensable degree within one year after his 
separation therefrom, and has not been related to his 
service, to include due to exposure to ionizing radiation or 
chemicals.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by 
service, nor can it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.307, 3.309(a), 
3.309(d), 3.311 (2006). 

2.  Gallbladder disease was not incurred in or aggravated by 
service, nor can it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.307, 3.309(d), 
3.311 (2006). 

3.  Diabetes mellitus was not incurred in or aggravated by 
service, nor can it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.307, 3.309(a), 
3.309(d), 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January and December 2002, September 2004, and August 
2006, the RO sent the veteran a letter informing him of the 
types of evidence needed to substantiate his claims and its 
duty to assist him in substantiating his claims under the 
VCAA.  These letters informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a May 2004 SOC and 
November 2004, and February and June 2005, and May 2007 SSOCs 
each provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  He was provided with the provisions of 
the Dingess decision in the May 2007 SSOC.  

II.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship, or nexus, between the 
current disability and any injury or disease during service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and cardiovascular disease or diabetes mellitus becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, if 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. 
§ 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309.  The diseases listed 
in 38 C.F.R. 3.309(d) are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship 
exists between the disease and the veteran's radiation 
exposure in service.  Third, direct service connection may be 
established by competent evidence establishing the existence 
of a medical nexus between the claimed condition and exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

Application of the above provisions is dependent upon 
establishing that the veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran 
who, while serving on active duty, or on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, or the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 C.F.R. § 
3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non- malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer and (xxiv) Any other cancer.  38 C.F.R. 
§ 3.311(b)(2).

38 C.F.R. § 3.311 also provides guidance on the development 
of claims based on exposure to ionizing radiation, and does 
not refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumption period 
specified in either section 3.307 or section 3.309, and where 
it is contended that the disease is a result of ionizing 
radiation in service.  

III.  Factual background and analysis

The veteran has requested that service connection be awarded 
for his diagnosed heart disease, diabetes mellitus, and 
gallbladder disease, either as a result of exposure to 
ionizing radiation or to exposure to certain chemicals, 
namely Trichloroethylene and Toluene.

The veteran's service medical records are completely silent 
as to any complaints of, or treatment for, heart disease, 
gallbladder disease, or diabetes mellitus.  The July 1965 
entrance examination and the March 1967 separation 
examination were both within normal limits.

The relevant evidence establishes that the veteran's military 
occupational specialty was nuclear weapons maintenance 
specialist.  His personnel records show training in this 
specialty, as do statements from service comrades.  

The post-service treatment records show that the veteran was 
diagnosed with type II diabetes mellitus in 1992 and with 
heart disease 1996, after he had suffered a myocardial 
infarction.  In 1997, he underwent a laparoscopic 
cholecystectomy for diagnosed gallstones.

The veteran was examined by VA in February 2007.  The 
examiner, after completely reviewing the claims folder, 
opined as follows:

After review of the C-file, medical history, 
and examination, it is the opinion of this 
examiner that his current heart disease, 
gallbladder disease and diabetes mellitus are 
not the result of his in-service exposure to 
Trichloroethylene (TCZ) and Toluene.  Those 
chemicals do not cause the current conditions 
that are being asked about on this report.

After a careful review of the evidence of record, the Board 
finds that service connection for heart disease, gallbladder 
disease, and/or diabetes mellitus has not been established.  
Medical  evidence is generally required to establish a 
medical diagnosis or to address questions of medical 
causation, and lay assertions of medical causation, 
diagnosis, etc., do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

In the instant case, the veteran has asserted that his 
claimed disorders were caused either by his exposure to 
ionizing radiation or to certain chemicals in service.  While 
the veteran did work in service as a nuclear weapons 
maintenance specialist, there is no evidence that any of his 
diagnosed disabilities were present in service.  Nor is there 
any indication that his heart disease or his diabetes had 
manifested to a compensable degree within one year after his 
separation from service.  His diabetes mellitus was not found 
until, at the earliest, 1992.  His cardiovascular disease was 
not identified until after he had suffered a myocardial 
infarction in 1996.  As a consequence, despite the veteran's 
assertions about onset, the medical evidence of record 
clearly shows that none of the claimed conditions began in 
service, or was manifested to a compensable degree within one 
year after his separation.  Therefore, service connection on 
either a direct or a first-post-service-year presumptive 
basis has not been demonstrated.

In addition, the veteran claims that exposure to ionizing 
radiation caused his heart disease, gallbladder disease, and 
diabetes mellitus.  However, the Board notes that the 
provisions of 38 C.F.R. § 3.309(d) do not apply in the 
veteran's case because he is not a "radiation-exposed 
veteran," as defined by this regulation.  That is, he is not 
shown to have engaged in a "radiation risk activity" as 
defined therein.  Specifically, he was not involved in onsite 
participation in a test involving atmospheric detonation of a 
nuclear weapon, or the occupation of Hiroshima or Nagasaki; 
nor was he a Japanese prisoner of war who had exposure 
compatible with the Hiroshima or Nagasaki occupation forces. 

Further, the provisions of 38 C.F.R. § 3.311 are not for 
application in the veteran's case, because he has not been 
diagnosed with a radiogenic disease, as defined at 38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  Neither heart disease, gallbladder 
disease, nor diabetes mellitus is listed in this regulation 
as being related to ionizing radiation exposure.  Because the 
veteran does not have a radiogenic disease, there is no need 
to obtain a dose estimate.  In fact, the Defense Threat 
Reduction Agency stated in a report to the RO in January 2006 
that providing dose estimates due to exposure to radiation 
from sources other than U.S. atmospheric nuclear testing or 
the occupation of Hiroshima and Nagasaki was beyond the 
purview of the office.  Finally, the veteran was requested to 
provide evidence which would establish an etiological 
relationship between his reported radiation exposure and his 
heart disease, gallbladder disease, or his diabetes mellitus.  
He did not provide any such evidence.

The veteran has also stated that his claimed disorders were 
caused by in-service exposure to Trichloroethylene (TCZ) and 
Toluene.  However, the Board finds that such an opinion 
cannot be made by an individual without medical expertise, 
and there is no indication that the veteran has such 
expertise.  See Espiritu, supra.  Therefore,he was examined 
by VA so that such an opinion could be rendered.  The 
examiner found in February 2007 that the veteran's claimed 
disorders were not etiologically related to any such chemical 
exposure, since these chemicals do not cause heart disease, 
gallbladder disease, or diabetes mellitus.  

In conclusion, the Board finds that the weight of the 
evidence is against a finding that the veteran's currently 
claimed disabilities were present in service or to a 
compensable degree within one year of separation, and against 
a finding of a medical nexus between his disorders and any 
event of service, to include exposure to ionizing radiation 
or chemicals.  The preponderance of the evidence is thus 
against the claims for service connection, and, therefore, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for heart disease, to 
include presumptive service connection based upon exposure to 
ionizing radiation, is denied.

Entitlement to service connection for gallbladder disease, to 
include presumptive service connection based upon exposure to 
ionizing radiation, is denied.

Entitlement to service connection for diabetes mellitus, to 
include presumptive service connection based upon exposure to 
ionizing radiation, is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


